Citation Nr: 0108018	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  96-45 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin disorder 
(claimed as skin cancer).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1942 to December 
1945.

By rating decision in February 1985, service connection for 
PTSD and residuals of ulcerated sunburns was denied.  The 
veteran was notified of that decision by letter in March 
1985.  

This appeal arises from a July 1993 rating decision from the 
New York, New York Regional Office (RO) that denied service 
connection for PTSD.  A Notice of Disagreement was filed in 
August 1993 which indicated that the veteran was also 
including the issue of entitlement to service connection for 
a skin disorder.  A Statement of the Case as to both issues 
was issued in October 1996.  A substantive appeal as to both 
issues was filed in November 1996 with no hearing requested.  
Additionally, in November 1996, another substantive appeal 
was filed with a request for a hearing at the RO before a 
Member of the Board.  In a written statement dated in October 
2000, the veteran withdrew his request for a Board hearing.

In this case, the RO has considered the veteran's claims for 
service connection on a de novo basis.  As the Board is 
required to make an independent determination of whether the 
evidence is new and material, the issues to be considered 
will be that appearing on the title page of this decision.


FINDINGS OF FACT

1.  By rating decision dated in February 1985, the RO denied 
service connection for PTSD and residuals of ulcerated 
sunburns. The veteran was notified of that decision in March 
1985 but did not appeal the adverse determination.

2.  The February 1985 decision is final.

3.  Evidence received since the February 1985 decision is so 
significant that it must be considered with all the evidence 
of record to fairly decide the claims for service connection 
for PTSD and a skin disorder (claimed as skin cancer).


CONCLUSIONS OF LAW

1.  The February 1985 decision of the regional office that 
denied service connection for PTSD and residuals of ulcerated 
sunburns is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (2000).

2.  Evidence received since the February 1985 RO decision is 
new and material, and, thus, the claims for service 
connection for PTSD and a skin disorder (claimed as skin 
cancer) are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD214 shows that he served from April 1942 to 
December 1945 in the Navy.  Vessels and stations served on 
included NRS N.Y., N.Y.; NCTC NOB NorVa; 5 NCB; NCTC NOB 
NorVa.; ABD Gulfport, Miss.; CBMU 572; NCTC DAV RI; PSC Lido 
Beach, LINY.  It was indicated that the veteran had foreign 
and/or sea service in World War II.  The veteran's rank and 
class was Boatswain's Mate 2c (CB) V-6.  Awards and 
Decorations received include the Good Conduct Medal and 
Victory Medal.  It was indicated that the veteran's 
occupation prior to service was a fireman with a railroad 
from October 1941 to April 1942.

On a service enlistment examination in April 1942, the 
veteran's skin was clinically evaluated as normal.  The 
veteran's nervous system evaluation, including mental 
defects, was considered normal.

On a separation examination in January 1945, the veteran's 
skin and nervous system were clinically evaluated as normal.  
It was indicated that there was no abnormal psyche.

Received in April 1965 was a February 1965 report from 
Stanley Lesse, M.D., indicating that the veteran was seen for 
a psychiatric evaluation.  The veteran reported that 
beginning in 1948, he had the onset of intermittent periods 
of forgetfulness.  He reported being under great stress after 
his discharge from the service, in that his foster mother was 
in her seventies and was intermittently psychotic.  The 
veteran stated that during service, his foster mother had 
psychiatric problems, and that he was extremely anxious 
during that time.  Psychological testing revealed the veteran 
manifested marked depression and marked dependency.  There 
was evidence that he was decompensating psychiatrically.  It 
was not believed that his intellectual performance 
represented any true organic deficits.  It was the examiner's 
impression the veteran had a severe psychiatric disorder.  
The examiner related that the veteran had suggestions of a 
strong schizoid matrix with depressive overtones.  

Received in April 1965 was an April 1965 report from the 
veteran's employer indicating that the veteran was 
disqualified from employment based on Dr. Lesse's findings.

In November 1984, the veteran filed a claim for service 
connection for PTSD and ulcerated sun burn which caused 
cancerous growths.

By rating action of February 1985, service connection for 
PTSD and residuals of ulcerated sunburns was denied.  The RO 
determined that disabilities were not found by the evidence 
of record.  The veteran was notified of this decision in 
March 1985.  He did not appeal the adverse determination.

Evidence received subsequent to the February 1985 RO rating 
decision includes medical records showing the veteran has a 
diagnosis of PTSD and a diagnosis of skin cancer.  The record 
also contains a July 1993 medical opinion by Jay M. Weitzner, 
M.D. to the effect that it was possible that damage from the 
sun in the 1940's contributed to the development of the 
veteran's skin cancer.  Also of record are statements by the 
veteran pertaining to his service stressors and arguments to 
the effect that he has PTSD and a skin disorder which are due 
to service

II.  Analysis

The claims for service connection for PTSD and for a skin 
disorder were denied by the RO in February 1985.  The veteran 
did not appeal that decision, and it is considered to be 
final, with the exception that the claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105.  The question now presented is whether new and 
material evidence has been presented, since the February 1985 
RO decision, which would permit the reopening of the claim 
for service connection for tinnitus.  Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 1998).

Evidence available at the time of the 1985 RO decision 
included the veteran's service and post-service medical 
records which did not contain a diagnosis of PTSD or a 
diagnosis of a skin disorder, and the RO, in essence, denied 
the claim citing a lack of a diagnosis of the claimed 
conditions.  Evidence received since the 1985 RO decision 
includes medical records from the 1990's which show a 
diagnosis of PTSD  and a skin disorder (skin cancer).  The 
Board finds that this evidence is new, as it is not 
cumulative or redundant of previously submitted evidence.  
The evidence is also material since it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Hence, the claim for service connection for PTSD 
and a skin disorder (skin cancer) is reopened by new and 
material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A) for the specific requirements for 
developing claims.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD, the appeal is granted subject to the REMAND decision 
below.

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for skin 
disorder (claimed as skin cancer), the appeal is granted 
subject to the REMAND decision below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter 
referred to as the Act].  Among other things, this Act 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the act is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  With regard to new legislation 
or VA issue, the Court of Veterans Appeals has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Because of the changes in the notice and 
duty to assist provisions brought about by this Act, a remand 
is required.   

As to the veteran's claim for service connection for PTSD, 
the veteran has reported his stressors as including:  being 
unable to leave the military to see his mother who had a 
psychiatric illness, not receiving any letters from his 
family while in service; being exposed to shellings and 
sniper fire while serving in the South Pacific; being 
otherwise under attack while in the South Pacific; being a 
combat engineer while serving in the South Pacific; 
interviewing U.S. soldiers who were POWs; hearing stories of 
the Bataan death march; fear of a Japanese attack; being 
provide a cyanide pill or other device with which to kill 
himself, should he be captured; shooting a young woman who 
was running towards his boat with ammunition; guarding 
company rifles and equipment and being attacked by Japanese; 
his mother receiving letters from a Japanese source; and 
witnessing Japanese torture and rape.  The record is 
currently inadequate to verify these reported stressors; 
therefore, the veteran should be contacted in an effort to 
obtain information needed to verify his claimed stressors.  
In this regard, the guidance provided in Department of 
Veterans Affairs (VA) Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, para. 5.14c (Feb. 20, 1996) should 
be followed.  

As to both of the service connection claims, any treatment 
records, both private and VA, not already of record should be 
obtained, including reports from Jay M. Weitzner, M.D., Port 
Jervis Mental Health Clinic, Presbyterian Medical Center, 
Robert McCullough, M.D., Elizabeth A. Horton Memorial 
Hospital, the St. Vincent Charity Hospital, and the New York 
City, New York, Castle Point, New York, Montrose, New York, 
Albany, New York, Bronx, New York, Hudson Valley, New York, 
and Gainesville, Florida VA Medical Centers, including any 
records from immediately after the veteran's service. 

Following this development, the veteran should be scheduled 
for a VA dermatological examination, and if appropriate, VA 
psychiatric examination regarding a diagnosis of PTSD based 
on any verified stressor or other service related experience.  
The duty to assist requires providing a VA examination where, 
as in this case, such examinations may substantiate 
entitlement to the benefit sought. 

The Board notes that in September 2000, the veteran reported 
that he was receiving Social Security benefits.  If the 
veteran is receiving Social Security benefits based on 
disability, the VA must obtain a copy of the Social Security 
Administration (SSA) decision granting benefits to the 
appellant and the medical records upon which it was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In April 2000, the veteran indicated that due to his medical 
conditions, he was unable to travel to New York or Albany for 
compensation examinations.  Further, in October 1992, a VA 
examiner indicated that the veteran could not be considered 
competent to handle his finances.  However, there are recent 
VA treatment records from the Hudson Valley VAMC, which 
demonstrates that the veteran has been able to appear for 
treatment to this location.  Pursuant to development in these 
claims, the RO should determine whether the veteran is able 
to appear for a VA examination and whether any incompetency 
determination should play a part of that decision.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the new Act, the RO 
should refer to appropriate VBA Fast 
Letters, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for PTSD and a 
skin disorder (claimed as skin cancer) 
since service.  After securing the 
necessary release, the RO should obtain 
these records, including reports from Jay 
M. Weitzner, M.D., Port Jervis Mental 
Health Clinic, Presbyterian Medical 
Center, Robert McCullough, M.D., 
Elizabeth A. Horton Memorial Hospital, 
the St. Vincent Charity Hospital, and the 
New York City, New York, Castle Point, 
New York, Montrose, New York, Albany, New 
York, Bronx, New York, Hudson Valley, New 
York, and Gainesville, Florida VA Medical 
Centers.

Dr. Wietzner should be requested to 
provide treatment records and rationale 
for his July 1993 report indicating that 
the veteran's skin cancer of the back and 
chest were possibly due to sun damage 
from the veteran's sun exposure in 
service.  Treatment records supporting 
this opinion should be provided, and the 
reasons and bases for the opinion should 
be discussed in detail with citations to 
authority for all conclusions reached. 

3.  The RO should ascertain whether the 
veteran is in receipt of Social Security 
disability benefits and if so, the RO 
should contact SSA and obtain legible 
copies of the decision that awarded 
disability benefits to the veteran and 
the medical records upon which it was 
based.  All records must be associated 
with the claims folder.

4.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to the 
putative stressors that he alleges he was 
exposed to in service.  The veteran 
should provide specific details of the 
claimed stressors such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  

In particular, the veteran should respond 
to the following questions with as much 
specificity as possible:  With regard to 
not being allowed leave to see his 
mother, to whom did he request leave, was 
his request reported, when did this 
occur?  With regard to being under attack 
and being exposed to shellings, bombings, 
and sniper fire, where and when did each 
attack occur, where was the veteran 
located during the attacks, what was the 
veteran's duty during the attacks, did 
the veteran respond with counter fire, 
were there any injuries or casualties, 
did the veteran know anyone injured or 
killed, what was the veteran's unit 
during the attacks, what was the unit of 
anyone injured or killed?  With regard to 
being a combat engineer, the veteran 
should clarify his unit and occupational 
specialty and specify the time period 
during which he was a combat engineer, he 
should further indicate his duties as a 
combat engineer.  With regard to 
interviewing POWs, the veteran should 
clarify his unit and occupational 
specialty and specify the time period 
during which he was an interviewer and 
his specific duties in this position.  
With regard to shooting a young woman, 
the veteran should indicate the unit to 
which he was assigned at the time, his 
occupation, when and where the incident 
took place, whether he reported the 
incident and to whom, was there any one 
else involved, and their names and units 
to which they were assigned.  With regard 
to being given cyanide pills or other 
device regarding killing himself if he 
were captured, when did this take place, 
under what circumstances, was this 
reported, and to whom, were others 
involved.  With regard to guarding 
company rifles and equipment and being 
subject to Japanese attacks, when and 
where did these incidents take place, to 
what unit was the veteran assigned and 
what was his duty assignment, did the 
veteran report the incidents and to whom, 
were there others involved and what were 
their names and assignments.  With regard 
to witnessing Japanese rape and torture, 
where and when did the incident take 
place, to what unit was the veteran 
assigned at the time and what was his 
occupation, did the veteran report the 
incident and to whom, were there others 
involved, and if so, what were their 
names and units?

5.  If evidence sufficient to seek 
clarification of a stressor is received, 
the RO should forward a request for 
stressor verification to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  The veteran's statements 
regarding descriptions of the stressors 
should be provided this organization.  
Any USASCRUR report or response obtained 
should be associated with the claims 
file.  In addition, the National 
Personnel Records Center should be 
contacted to attempt to obtain copies of 
unit morning reports and DA Form 1 for 
the time period in question for the 
veteran's unit.  If the names of any 
injured or killed are supplied, daily 
personnel actions should be reviewed for 
the period in question. 

6.  The RO should make a determination as 
to whether the veteran engaged in combat 
or if any alleged stressor is verified.  

7. The RO should inform the veteran that 
he may submit medical evidence if he 
unable to travel and appear for a VA 
examination.  Thereafter, the RO should 
make a medical determination as to 
whether the veteran is able to appear for 
a VA examination.  This should take into 
consideration scheduling an examination 
at a location more convenient for the 
veteran, if possible.  Finally, the RO 
should review the notation from the 
October 1992 VA examination that the 
veteran was not considered competent to 
handle his finances, and if appropriate, 
a determination regarding the veteran's 
competency to appear for a VA examination 
should be made.

8.  If it is determined that the veteran 
is able to report for a VA examination, 
he should be afforded a VA dermatology 
examination, and if it is further 
determined that the veteran was exposed 
to a verified stressor, or if combat 
service is verified, a VA psychiatric 
examination should be scheduled.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  Complete reasons and bases 
should be given for all questions posed.  
It would be helpful if the examiners note 
whether he or she agrees or disagrees 
with any opinion of record and the 
reasons therefor.  The examiner(s) should 
state on the report whether he/she has 
reviewed the veteran's claims file. Any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset of the disabilities for which the 
veteran seeks service connection should 
be performed.

Dermatology examination
After reviewing the record and examining 
the appellant, the examiner should answer 
the following questions:

a.  What current skin disorders does 
the veteran have?

b. Is it at least as likely as not 
that any current skin disorder had 
its onset during the veteran's 
service.  The underlined standard of 
proof should be utilized in 
formulating a response.

Psychiatric examination
The RO should inform the examiner of the 
stressors which have been verified.  The 
VA examiner should state whether the 
veteran currently has PTSD in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  If PTSD is diagnosed, 
the doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
the doctor should fully explain why the 
stressors are considered sufficient under 
the DSM-IV.

9. After the foregoing, the RO should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 



